DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Terminal Disclaimer
The terminal disclaimer filed on 2/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of PN 10748738 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Double Patenting
The nonstatutory double patenting rejection is being withdrawn in view of the accepted Terminal Disclaimer.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14-18  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colvin (US 20170287579 A1)

With regards to claim 14. Colvin disclose(s):
A cathode (fig 11), comprising: 
a main body (404) having a cathode opening (see top portion of fig 11; see 204 in fig 2 [0043]) ; 
a cup (see cup on top of fig 11) directly coupled to a first end of the main body (top portion of fig 11); and 
a repeller (406, 424, 422 [0056]) directly coupled to a second end of the main body (bottom portion of fig 11), the repeller comprising a repeller head (406) extending from a shaft (424), wherein an exterior surface of the repeller head (406) is in direct physical contact with an interior surface of the main body (402).

With regards to claim 15. Colvin disclose(s):
The cathode of claim 14, 
the main body defining an interior cavity operable to contain a plasma [0052].

With regards to claim 16. Colvin disclose(s):
The cathode of claim 14, 
wherein the shaft (424) is operable to extend through a wall of a chamber housing (see shaft 424 extend through wall of housing under 406; see annotated chamber housing below).

    PNG
    media_image1.png
    235
    496
    media_image1.png
    Greyscale

With regards to claim 17. Colvin disclose(s):
The cathode of claim 14, 
further comprising a filament (see annotated filament below) within the cup, wherein the main body extends over the cup (see main body  extending over part of cup).

    PNG
    media_image2.png
    278
    468
    media_image2.png
    Greyscale

With regards to claim 18. Colvin disclose(s):

the main body further comprising a gas inlet aperture ([0034]; see 112 in fig 1 which involves an inlet) operable to receive a gas.


Claim(s) 14-19  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hsu (US 10269530)
With regards to claim 14. Hsu disclose(s):
A cathode (112, 102; [col 3 lines 40-41 and 53-55]), comprising: 
a main body (102) having a cathode opening (102-1) ; 
a cup (112; [col 3 lines 65 to col 4 line 1]) directly coupled to a first end of the main body (see part of 112 at left end of body 102); and 
a repeller (102-2, 130) directly coupled to a second end of the main body (right end of 102), the repeller comprising a repeller head (102-2) extending from a shaft (130), wherein an exterior surface of the repeller head (102-2) is in direct physical contact with an interior surface of the main body (interior surface of 102).

With regards to claim 15. Hsu disclose(s):
The cathode of claim 14, 
the main body defining an interior cavity operable to contain a plasma [col 3 lines 27-32].

With regards to claim 16. Hsu disclose(s):
The cathode of claim 14, 
wherein the shaft (130) is operable to extend through a wall of a chamber housing (see shaft 130 extend through wall of housing formed by repeller 102-2, 102, 102-1).

With regards to claim 17. Hsu disclose(s):
The cathode of claim 14, 
further comprising a filament (114) within the cup (112), wherein the main body extends over the cup (see 102 extending over part of 112).

With regards to claim 18. Hsu disclose(s):
The cathode of claim 14, 
the main body further comprising a gas inlet aperture (104 [col 3 lines 32-35]) operable to receive a gas.

With regards to claim 19. Hsu disclose(s):
The cathode of claim 18, 
wherein the gas inlet aperture is provided through a cathode end wall (see 104 through a side of 102).

Allowable Subject Matter
Claim(s) 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 20, the prior art fails to teach or suggest a/an cathode requiring:
wherein the main body is a tube having a bowed shape, and wherein a distance between an exterior of the main body and an extraction plate of an ion source varies along a length of the main body, in combination with the other limitations of the claim.

Allowable Subject Matter
Claim(s) 1-13 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim(s) 1: the prior art fail to disclose a/an ion source:
a tubular cathode within the chamber housing, the tubular cathode comprising: a main body having a cathode opening; a cup directly coupled to a first end of the main body; and a repeller directly coupled to a second end of the main body, in combination with other limitations of the claim.
With regards to claim(s) 10: the prior art fail to disclose a/an ion source:
a chamber housing including an extraction plate; and a tubular cathode within the chamber housing, the tubular cathode comprising: a main body having a cathode opening; a cup directly coupled to a first end of the main body; and a repeller directly coupled to a second end of the main body, in combination with other limitations of the claim.
With regards to dependent claim(s) 2-9, 11-13; it/they are allowable in virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the interpretation being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim US 20060030134 A1

    PNG
    media_image3.png
    354
    504
    media_image3.png
    Greyscale


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENAN LUQUE/Primary Examiner, Art Unit 2844